Citation Nr: 0510037	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  99-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  An August 1998 rating decision denied the veteran's 
claim for entitlement to service connection for chronic 
obstructive pulmonary disease and interstitial fibrosis.  A 
June 2002 rating decision denied the veteran's claim for 
entitlement to service connection for a right knee disorder.  
The veteran perfected timely appeals of these determinations 
to the Board.

In October 2003, the Board remanded these matters for 
additional development and adjudication.  

In October 2004, the RO granted service connection for 
chronic obstructive pulmonary disease, evaluated at 30 
percent disabling, effective November 21, 1997.  The RO also 
granted service connection for nicotine dependence, evaluated 
as noncompensable, effective November 21, 1997.  Because the 
veteran was granted a complete resolution regarding these 
claims, and no Notice of Disagreement has been filed 
regarding the assigned evaluations, these matters are no 
longer before the Board.  

In an October 2004 Supplemental Statement of the Case, the RO 
denied service connection for a right knee disorder.  This 
matter is now again before the Board.


FINDINGS OF FACT

A right knee disability did not have its onset during service 
or within one year of service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a February 2001 letter, provided the veteran 
with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim for service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed that he needed to provide evidence of a 
current disability, an injury or disability that occurred 
during service or, in specified cases, within a specified 
period after service, and evidence showing a reasonable 
possibility that the veteran's current disability was caused 
by injury or disease which began in or was made worse by 
service.  The veteran was also informed that this evidence 
could consist of medical records or a doctor's statement.  
Moreover, the RO specifically informed the veteran that it 
was his responsibility to help VA obtain evidence maintained 
by State or local governmental authorities and medical, 
employment or other non-governmental records necessary to 
support his claim.  

In addition, the veteran and his representative were provided 
with a copies of the June 2002 rating decision, November 2002 
Statement of the Case, and October 2004 Supplemental 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
and private examinations, and statements made by the veteran 
and his representative in support of his claim.  In addition, 
in November 2004, the veteran submitted a statement 
indicating that he had no further evidence to submit and to 
go forward with his claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to service connection for a right knee 
disorder.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If arthritis is manifested to a 
degree of 10 percent within one year after separation from 
service, this disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
with a right knee condition.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's condition is related to his military 
service or had its onset during his period of active duty or 
within one year of discharge.  

Here, the veteran's service medical records indicate that he 
was seen in October 1954 for complaints that his right knee 
felt like it popped out of place.  No diagnosed was offered 
and the veteran was given an ace bandage and placed on light 
duty.  There is no other indication of complaint or treatment 
of a right knee condition in service.  While the veteran's 
noted a "trick or locked knee" in his March 1957 Report of 
Medical History, the veteran's January 1957 separation 
examination was negative for a right knee condition.  

The next indication of a right knee condition in the record 
appears in an April 1970 private medical report which 
indicates that the veteran suffered a tear to the medial 
meniscus of the right knee for which he underwent surgery in 
December 1967.  This injury was incurred while the veteran 
was at work for a construction company.

In May 2001, the veteran was again seen for right knee 
problems.  In a statement dated the same month, the veteran's 
private physician indicated that the veteran had pain and 
symptoms with his right knee and that these problems appeared 
to be related to the problem he had with his knee while in 
the military.  An MRI taken that month revealed marked 
truncation of the anterior horn of the medial meniscus most 
likely from partial meniscectomy with a small linear tear 
involving the posterior horn, and small joint effusion.  In 
June 2001, the veteran was diagnosed with internal 
derangement of the right knee and underwent antroscopy of the 
right knee.

Finally, in March 2004, the veteran was afforded a VA 
examination in connection with his right knee claim.  The 
veteran stated that he injured his knee in 1954 and was seen 
by a physician who gave him an ace bandage to wrap his right 
knee.  The examination also noted that the veteran fell out 
of a tree in 1967 and twisted his right knee.  He 
subsequently underwent cartilaginous repair in 1967 by an 
outside physician.  The examiner noted that the veteran 
continued to have right knee pain since that time and had 
additional surgery in 2001 for repair of some scar tissue.  
After examination, the veteran was diagnosed with right knee 
posttraumatic arthritis as well as some degenerative 
arthritis associated with postoperative changes.  On the 
question of nexus to service, the examiner opined that the 
veteran "stated that he first inured [his right knee] in 
1954, but his primary injury occurred in 1967 when he was out 
of the military.  In 1954, he states that he had minimal 
injury at that time and was wearing an Ace bandage, but his 
primary injury that caused him to have a surgery was in 1967.  
I find it unlikely that he developed his right knee disorder 
while in the military."  

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for a right knee 
condition.  The record indicates that the veteran sustained a 
minor injury to his knee in service, but a comparatively 
major injury in 1967, over ten years after service.  And the 
VA examiner, who examined the veteran in light of his claim, 
specifically stated that it was unlikely that he developed 
his right knee disorder while in the military.

In this regard, the Board notes that the veteran's private 
physician in May 2001 stated that the veteran had pain and 
symptoms with his right knee and that these problems appeared 
to be related to the problem he had with his knee while in 
the military.  This opinion, however, is literally two 
sentences long and contains no analysis or indication that 
the opining physician had examined the veteran's claims file 
in connection with this statement.  The Board therefore finds 
that this statement is to be afforded much less weight than 
the more thorough examination performed by the VA examiner in 
March 2004.

Service connection is therefore not warranted for a right 
knee condition.  Although the Board does not doubt the 
veteran's sincerity in believing that his condition is a 
result of his time in service, the Board notes that, as a 
layperson, the veteran is not by law competent to offer such 
a diagnosis or suggest a possible medical etiology for his 
condition; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the clear weight of the medical evidence is 
against a finding that the veteran's current right knee 
condition is related to his military service.  And, without 
medical evidence linking his condition with active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for a right knee condition 
must therefore be denied.  


ORDER

Service connection for a right knee disability is denied.  




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


